                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    WESTERN DIVISION

CRAIG L. WASHINGTON,                                *
                                                    *
                  Plaintiff,                        *
v.                                                  *         No. 4:18CV00734-SWW
                                                    *
PULASKI COUNTY REGIONAL                         *
DETENTION FACILITY; et al.,                         *
                                                    *
                  Defendants.                       *

                                               ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby are, approved and adopted in their entirety as this Court's findings in all

respects.

       IT IS, THEREFORE, ORDERED that:

       1.         The Complaint (Doc. No. 2) is DISMISSED without prejudice pursuant to Local

Rule 5.5(c)(2).

       2.         The Court certifies, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis

appeal from this Order adopting the Recommendation and the accompanying Judgment would not

be taken in good faith.

       IT IS SO ORDERED this 26th day of December, 2018.


                                               /s/Susan Webber Wright
                                               UNITED STATES DISTRICT JUDGE
